NO. 12-14-00193-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

LINDA LOU LOFTIN,                                           §   APPEAL FROM THE
APPELLANT

V.                                                          §   COUNTY COURT AT LAW

WILLIAM DEAN LOFTIN,
APPELLEE                                                    §   HUNT COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed a motion to dismiss this appeal for want of jurisdiction. After
reviewing Appellant’s motion, the court is of the opinion that the motion should be granted.
Accordingly, Appellant’s motion to dismiss is granted, and the appeal is dismissed for want of
jurisdiction. See TEX. R. APP. P. 42.2(a).
Opinion delivered July 23, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 23, 2014


                                         NO. 12-14-00193-CV


                                     LINDA LOU LOFTIN,
                                          Appellant
                                             V.
                                    WILLIAM DEAN LOFTIN,
                                          Appellee


                               Appeal from the County Court at Law
                         of Hunt County, Texas (Tr.Ct.No. CC1400152)


                   THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed for
want of jurisdiction, and that the decision be certified to the court below for observance.

                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.